UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7324




In Re:   NATHANIEL BRANDT ROBINSON,

                                                         Petitioner.



          On Petition For Writ of Mandamus.   (CA-04-462)


Submitted:   December 12, 2005        Decided:     December 30, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nathaniel Brandt Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nathaniel Brandt Robinson petitions for writ of mandamus.

He seeks an order compelling the Clerk of the United States Supreme

Court to accept his petition for writ of certiorari as timely

filed.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).       “Mandamus ‘has

traditionally been used in the federal courts only to confine an

inferior court to a lawful exercise of its prescribed jurisdiction

or to compel it to exercise its authority when it is its duty to do

so.’”    United States v. Moussaoui, 333 F.3d 509, 516 (4th Cir.

2003) (quoting Will v. United States, 389 U.S. 90, 95 (1967)).

Mandamus may not be used as a substitute for appeal.   In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

           The relief sought by Robinson is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED



                               - 2 -